DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites the limitation "the green support elements" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

The term "about" in claim 17 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 21, 24 and 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishihara et al (2018/0036801).
With respect to claims 24 and 26, Ishihara et al disclose a system that includes an additive manufacturing system, a cold isostatic pressing (CIP) station and a sintering station.  See paragraph 0020.  The additive manufacturing can be binder jetting which includes a powder dispensing, powder spreading and compacting.  See Figs. 9-11 and paragraphs 0084-0097.  The CIP station includes a wet bag (rubber container).  See paragraph 0046
With respect to claim 21, the green model is placed in the CIP wet bag with filling material that help support (cushion) the model.  See paragraphs 0052 and 0096.  The CIP increases the density of the model (paragraphs 0048 and 0097).

Claim(s) 1, 2, 5, 6, 7, 10, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yolton et al (2016/0158843).
	Yolton et al disclose a method in Fig. 2 of binder jet printing a metallic article (1) using powder and non-powder (binder), cold isostatic pressing the green printed article (2), removing the non-powder to extract the model (6) and sintering (8).  See also paragraphs 0011-0012, .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yolton et al (2016/0158843).
With respect to claim 8, Yolton et al indicate that the powder is metallic without listing specific compounds.  It would have been obvious to one of ordinary skill in the art to choose any type of metal or metal alloy including aluminum alloy because these types of materials are used in additive manufacture.
As to claim 17, Yolton et al state that no heat is added, however, about 40ºC can be interpreted as near room temperature which would then meet the limitation.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yolton et al (2016/0158843) in view of Ishihara et al (2018/0036801).
Yolton et al indicates the binder (ink) is a polymer (paragraph 0018).  It would have been obvious to one of ordinary skill in the art to use photocurable binder (ink) because these types of materials are used in binder jetting as evidenced by Ishihara et al (paragraphs 0087 and 0095, binder is cured with optical device).

Allowable Subject Matter
Claims 3, 4,14-16, and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not suggest removing the non-powder material before the CIP operation, performing two CIP operations and forming supports.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Van Staden et al (2017/0278586) discloses the steps of additive manufacturing, isostatic pressing and sintering (see especially Fig. 6B).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY LYNN F THEISEN whose telephone number is (571)272-1210. The examiner can normally be reached Monday through Thursday, 7:30 am- 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY LYNN F THEISEN/Primary Examiner, Art Unit 1754